     Case 2:18-cr-00422-SMB Document 906 Filed 04/17/20 Page 1 of 10



     MICHAEL BAILEY
 1   United States Attorney
     District of Arizona
 2
     KEVIN M. RAPP (Ariz. Bar No. 014249, kevin.rapp@usdoj.gov)
 3   MARGARET PERLMETER (Ariz. Bar No. 024805, margaret.perlmeter@usdoj.gov)
     PETER S. KOZINETS (Ariz. Bar No. 019856, peter.kozinets@usdoj.gov)
 4   ANDREW C. STONE (Ariz. Bar No. 026543, andrew.stone@usdoj.gov)
     Assistant U.S. Attorneys
 5   40 N. Central Avenue, Suite 1800
     Phoenix, Arizona 85004-4408
 6   Telephone (602) 514-7500
 7   JOHN J. KUCERA (Cal. Bar No. 274184, john.kucera@usdoj.gov)
     Special Assistant U.S. Attorney
 8   312 N. Spring Street, Suite 1200
     Los Angeles, CA 90012
 9   Telephone (213) 894-3391
10   BRIAN BENCZKOWSKI
     Assistant Attorney General
11   Criminal Division, U.S. Department of Justice
12   REGINALD E. JONES (Miss. Bar No. 102806, reginald.jones4@usdoj.gov)
     Senior Trial Attorney, U.S. Department of Justice
13   Child Exploitation and Obscenity Section
     950 Pennsylvania Ave N.W., Room 2116
14   Washington, D.C. 20530
     Telephone (202) 616-2807
15   Attorneys for Plaintiff
16
                          IN THE UNITED STATES DISTRICT COURT
17
                               FOR THE DISTRICT OF ARIZONA
18
19   United States of America,                              No. CR-18-00422-PHX-SMB
20                         Plaintiff,
                                                          UNITED STATES’ MOTION IN
21            v.                                           LIMINE RE DAVIS WRIGHT
                                                                  TREMAINE
22
     Michael Lacey, et al.,
23
                           Defendants.
24
25          The government moves in limine to ensure that—consistent with this Court’s
26   previous Order—the Davis Wright Tremaine law firm does not serve as trial counsel or
27   engage in any trial preparation. Defendants argued in opposition to a government’s motion
28   to disqualify that Davis Wright Tremaine’s services were needed for a limited purpose, i.e.,


                                                -1-
     Case 2:18-cr-00422-SMB Document 906 Filed 04/17/20 Page 2 of 10




 1   to file and argue a motion to dismiss all criminal charges based on the First Amendment.
 2   That’s happened. This Court denied the motion. The Davis Wright Tremaine attorneys’
 3   services are no longer necessary and those attorneys should be removed as counsel of
 4   record in accordance with the Court’s October 12, 2018 Order. (Doc. 338.)
 5                   MEMORANDUM OF POINTS AND AUTHORITIES
 6   I.     Procedural and Factual Background
 7          A.      Government Moves to Disqualify DWT
 8          On April 25, 2018, less than three weeks after Defendants were arrested, the
 9   government moved to disqualify the law firm of Davis Wright Tremaine (“DWT”) based
10   on its previous representation of Carl Ferrer.1 (Doc. 118.) The government did so due to
11   concerns about DWT representing clients (Lacey and Larkin) in a criminal trial when a
12   former client (Ferrer)—who had not consented to the representation—would be called as
13   a cooperating prosecution witness. (Id. at 2.) In its motion, the government listed an array
14   of matters where DWT had previously represented Ferrer in his personal capacity (id. at 3-
15   5), and discussed the Arizona ethical rules and applicable case law and why both supported
16   DWT’s disqualification. (Id. at 8-15.)
17          Defendants Lacey and Larkin filed a response in opposition to the government’s
18   motion to disqualify DWT. (Doc. 180.) In their opposition, Defendants made clear that
19   “DWT’s role will be (as it has been) to address issues concerning the First Amendment,
20   free speech and protections for Internet providers and users, and not as trial counsel.” (Id.
21   at 9) (emphasis in original.) Defendants explained DWT’s involvement in greater detail:
22
            DWT’s role is not and never has been to act as criminal trial counsel for
23          Larkin or Lacey. . . . Rather, DWT has addressed legal issues under the First
            Amendment, federal statutes, and as regards the Internet. DWT can continue
24
            its longstanding role, while undersigned counsel will have responsibility for
25          and act as trial counsel in defending Larkin and Lacey in this case.
26   (Id. at 28.)
27          1
               The government also moved to disqualify the law firm of Henze Cook Murphy
28   (“HCM”), but does not have the same concerns about HCM participating at the upcoming
     trial or engaging in trial preparation, so this motion is only directed at DWT.

                                                 -2-
     Case 2:18-cr-00422-SMB Document 906 Filed 04/17/20 Page 3 of 10




 1           Defendant Padilla filed a separate opposition to the government’s motion to
 2   disqualify. (Doc. 177.) In Padilla’s opposition, he stated:
 3           It must be noted that Mr. Grant and Mr. Corn-Revere do not devote their
 4           practices to defending the criminally accused. Mr. Ferrer, Mr. Lacey, Mr.
             Larkin, Mr. Padilla, and the others listed in the indictment, have all retained
 5           separate experienced criminal defense counsel to represent them individually
 6           in these criminal proceedings. It is the intent of the joint defense agreement
             that the DWT lawyers would continue their role in addressing issues
 7           concerning the First Amendment, internet free speech and privacy, and other
 8           related and relevant legal and constitutional issues. . . . [I]t was the purpose
             of the agreement that the DWT lawyers would continue to address these for
 9           all defendants . . . including filing legal motions to dismiss, other motions,
10           and related appeals.

11   (Id. at 3.)
12           Padilla argued that DWT’s services were needed because “the DWT lawyers have
13   been very effective in combatting efforts such as the present criminal prosecution in which
14   the First Amendment rights of websites that publish ads are the core protection against the
15   government’s novel attempt to vicariously impose criminal liability on the publishers for
16   the acts of others.” (Id. at 4-5.) Finally, Padilla argued that DWT’s attorneys were the
17   most knowledgeable to represent him, and his co-defendants, on the “pivotal” issues in the
18   case, i.e., the First Amendment and § 230. “The point is: the First Amendment and § 230
19   issues are critical to Mr. Padilla’s defense and he cannot be deprived of the assistance of
20   the most able attorneys to represent him.” (Id. at 14.)
21           On October 5, 2018, the Court held oral argument on the government’s motion to
22   disqualify. At the hearing, counsel for Larkin emphasized two main points: first, he (Mr.
23   Bienert) and Ms. Bernstein would serve as trial counsel for Larkin, and, second, that
24   Defendants’ primary defense was premised on the First Amendment and his client needed
25   DWT to represent him on that issue. (RT 10/05/18 25; Doc. 347 at 25.) Mr. Bienert stated:
26           Ms. Bernstein and I, we are criminal counsel. We will be trial counsel. We
             will try this case. But we are not First Amendment lawyers. This is a First
27           Amendment case.
28


                                                  -3-
     Case 2:18-cr-00422-SMB Document 906 Filed 04/17/20 Page 4 of 10




 1          The primary issue that is just kicking along with the indictment is – it’s a
            First Amendment case, the defense is – largely rides on First Amendment
 2          issues.
 3          ....
 4          But plain and simple, that is our position. Our clients are not guilty, because
            what is alleged here against our client is not a crime as it relates to them.
 5          Why? Because of the First Amendment.
 6          ....
 7          So we need First Amendment counsel.
 8   (RT 10/05/18 25-26; Doc. 347 at 25-26.)
 9          DWT attorneys also argued directly to the Court that their role in this matter would
10   be limited. Specifically, Mr. Grant stated, “what we have said throughout is that we have
11   been counsel on First Amendment issues, we’ve been counsel on Internet issues, and
12   related issues that have to do with Internet publishers. . . . [T]hat’s the limited role that I
13   think is appropriate under these circumstances.” (RT 10/05/18 34-35; Doc. 347 at 34-35.)
14   Counsel for HCM similarly made clear that any role for that law firm would also be limited.
15   “[T]hey are not trial counsel, they won’t be preparing cross examination, they won’t be
16   sitting at counsel table.”2 (RT 10/05/18 45; Doc. 347 at 45.)
17          Defendant Padilla’s attorney also argued in opposition to the government’s motion
18   to disqualify. He informed the Court that DWT “has been the leading counsel on First
19   Amendment issues, the leading counsel on Section 230 issues, issues that are going to be
20   presented to the Court, and we need [DWT] to present them.” (RT 10/05/18 49; Doc. 347
21   at 49.) “There will be motions before you to dismiss this entire prosecution on First
22   Amendment grounds, and those will be the motions that are the responsibility of Davis
23   Wright Tremaine and will not require any cross-examination of Mr. Ferrer.” (RT 10/05/18
24
            2
25            HCM’s counsel distinguished cases cited by the government by arguing that HCM
     would have no role at trial. “And I guess I would also add, Your Honor, that the cases that
26   the government cites are really distinguishable, and that’s because those are cases involving
     trial counsel. Lawyers who want to be at the table, asking questions. And they say, well,
27   you can’t really be at the table and not help your co-counsel with cross-examination and
     that kind of stuff. That’s not the case here.” (RT 10/05/18 46; Doc. 347 at 46.) Further
28   adding, “Every one of [the government’s] cases is a trial counsel case. This is not trial
     counsel. I mean, that distinction is important.” (RT 10/05/18 47; Doc. 347 at 47.)

                                                  -4-
     Case 2:18-cr-00422-SMB Document 906 Filed 04/17/20 Page 5 of 10




 1   52; Doc. 347 at 52.) He also confirmed that each individual defendant had separate trial
 2   counsel who would handle “the actual courtroom.” (RT 10/05/18 51; Doc. 347 at 51.)
 3          In the final exchange between the Court and Defendants on this issue, Padilla’s
 4   attorney articulated Defendants’ position about DWT’s expected absence at trial:
 5          THE COURT: I was looking at some of the information that was placed on
 6          the record, and the attorney for Padilla, you indicated that DWT needs to
            present the evidence related to the First Amendment issues. My question is
 7          do you expect DWT to be involved in examining witnesses or presenting
 8          evidence on First Amendment or privacy related issues at trial?

 9          MR. PICCARRETA: I don’t expect that. We will present the evidence at
            trial. The criminal trial lawyers will present the criminal evidence at trial,
10
            but they will be involved in the motion hearings and legal arguments related
11          to it. At least that’s my understanding.
12   (RT 10/05/18 65; Doc. 348 at 5.)
13          B.     Court Denies Government’s Motion to Disqualify
14          On October 12, 2018, the Court denied the government’s motion to disqualify.
15   (Doc. 338.) In distinguishing case law relied upon by the government, the Court drew the
16   distinction, that unlike the attorneys in the cited opinion, here “it has been made clear that
17   neither HCM nor DWT will participate as trial counsel in this matter, and both firms have
18   stated that neither firm will participate in cross-examining Ferrer.” (Doc. 338 at 9-10
19   (citing Doc. 180 at 28).) In denying the government’s motion, the Court ordered that the
20   attorneys from DWT not engage in trial preparation or as trial counsel, and only participate
21   consistent with the limited capacity provided for in the pleadings. The Court concluded its
22   Order by stating:
23          Moving forward, the Court will rely on the representations of HCM, DWT,
            and their respective counsel that the firms will continue to preserve the
24          confidences of Ferrer as a former client, create ethical walls where necessary,
25          refrain from engaging in trial preparation or participating as trial counsel, and
            only participate in the limited capacity set forth in the pleadings, without an
26          order from the Court.
27   (Doc. 338 at 10.)
28


                                                  -5-
     Case 2:18-cr-00422-SMB Document 906 Filed 04/17/20 Page 6 of 10




 1          C.     DWT Unsuccessfully Moves to Dismiss Based on the First Amendment
 2          On April 22, 2019, DWT filed a 55-page motion to dismiss on behalf of Defendants
 3   Lacey, Larkin, Brunst, and Spear. (Doc. 561.) Defendants’ primary argument in their
 4   motion was that the government impermissibly “attack[ed] First Amendment-protected
 5   conduct among websites.” (Id. at 26-37.) The motion’s secondary argument was that the
 6   government had not sufficiently alleged Defendants’ mens rea to support the charged
 7   crimes. (Id. at 37-48.) Finally, Defendants argued that the Travel Act was unconstitutional
 8   as applied, because it conflicted with the First Amendment. (Id. at 48-53.) This motion
 9   involved extensive briefing by the parties. (See Docs. 615, 617, 649, 697, 700.) The Court
10   also heard oral argument on DWT’s motion. (Doc. 728.) An attorney from DWT handled
11   the bulk of the argument for Defendants. (RT 8/19/19 51-67; Doc. 732 at 51-67.)
12          On October 24, 2019, the Court issued an order denying Defendants’ motion to
13   dismiss. (Doc. 793.) The Court rejected all three of Defendants’ arguments. (Id. at 9.)
14   The Court found the First Amendment didn’t apply, in part because “[p]rostitution ads are
15   ads for illegal transactions” and the “First Amendment does not protect ‘offers to engage
16   in illegal transactions.’” (Id. at 14) (citation omitted.) In its conclusion, the Court held:
17   “Defendants’ arguments that the First Amendment demands a scienter requirement beyond
18   specific intent to promote prostitution are unavailing, as the mens rea standard of specific
19   intent to promote prostitution does not criminalize lawful activity.” (Id. at 23.)
20   II.    Argument
21          The government files this motion to ensure that the parties comply with previous
22   Court Orders. The Court ordered that DWT would not “engag[e] in trial preparation” or
23   “participate as trial counsel.” (Doc. 338 at 10.) DWT’s “limited capacity” for serving as
24   counsel for Defendants Lacey and Larkin has concluded. The DWT attorneys should be
25   removed as counsel of record.
26          A.     DWT Has Served Its Limited Role
27          Defendants conceded that DWT would serve a limited role in the law firm’s
28   representation of Lacey and Larkin; specifically, DWT would present and argue a motion


                                                 -6-
     Case 2:18-cr-00422-SMB Document 906 Filed 04/17/20 Page 7 of 10




 1   to dismiss based on the First Amendment. (See supra 2-5.) All counsel heard on this
 2   matter agreed. (Id.) The Court took the same view. (Doc. 338.) DWT filed and argued
 3   the motion. (Doc. 561.) The Court ruled on it. (Doc. 793.) That issue is no longer before
 4   this Court. The parties are now preparing for trial. DWT’s services are no longer necessary
 5   and they should no longer be counsel of record.
 6          Removing DWT as counsel of record would protect against future appellate issues.
 7   As the government argued previously, the Second Circuit ruled that the government must
 8   raise conflict of interest issues before trial to help ensure the fairness of the proceedings.
 9   (Doc. 118 (citing United States v. Iorizzo, 786 F.2d 52 (2d Cir. 1986).) In that matter, the
10   government’s key witness was Tietz, a supervisor in the accounting department of
11   defendant’s company, and defendant’s trial counsel had previously represented Tietz in a
12   state investigation into the same conduct. Iorizzo, 786 F.2d at 54. The government brought
13   this conflict of interest to the trial court’s attention but did not move for disqualification,
14   which permitted Iorizzo’s counsel to remain as counsel of record. Id. at 54-55. Iorizzo’s
15   counsel then refused to ask certain questions to Tietz on cross-examination, because of
16   ethical concerns.    Id. at 57-58.    As a result, the Second Circuit reversed Iorizzo’s
17   conviction, holding that “Iorizzo . . . was entitled to a counsel unburdened by the ethical
18   constraints resulting from prior representation of the government’s key witness.” Id. at 58.
19   The Second Circuit concluded: “The prosecutors here were aware of defense counsel’s
20   conflict of interest at an early stage and were invited by the district judge to make a
21   disqualification motion in writing. We trust that this decision will ensure that a pretrial
22   disposition of such issues will occur in the future.” Id. at 59.
23          Defendants distinguished Iorizzo—and the other cases cited by the government in
24   its motion to disqualify—by arguing that DWT would not serve as trial counsel or cross-
25   examine Carl Ferrer. (See, e.g., RT 10/05/18 25; Doc. 347 at 25 (“Ms. Bernstein and I, we
26   are criminal counsel. We will be trial counsel. We will try this case.”); id. at 51 (separate
27   trial counsel to handle the “courtroom”); id. at 34-35 (DWT arguing for a “limited role” as
28   counsel in this matter).)     Each attorney also emphasized DWT’s expertise in First


                                                  -7-
     Case 2:18-cr-00422-SMB Document 906 Filed 04/17/20 Page 8 of 10




 1   Amendment issues. (See, e.g., RT 10/05/18 49; Doc. 347 at 49 (discussing the inability for
 2   trial counsel to reach DWT’s level of expertise about First Amendment issues); id. at 27
 3   (detrimental to Defendants to lose the expertise of DWT in, among other things, First
 4   Amendment issues); id. at 34 (DWT arguing that it has expertise on First Amendment and
 5   Internet issues).)
 6           Defendants prevailed in opposing the government’s motion to disqualify. As a
 7   result, they were represented by their preferred attorneys to litigate the First Amendment
 8   issues in this matter. Those issues has now been resolved and, accordingly, DWT’s role in
 9   this litigation has concluded.
10           B.     Risk of DWT Attorneys Becoming Fact Witnesses at Trial
11           DWT’s involvement in this matter should terminate for an independent reason—
12   there’s a possibility that the law firm’s attorneys could be called as fact witnesses at trial.
13   The government first raised this issue in its reply in support of motion to disqualify. (See
14   Doc. 193 at 5.) In its filing, the government discussed this possibility:
15           The DWT firm has now made clear that its strategy in this case, as well as
             other cases, will be to attempt to impeach Ferrer by pointing to declarations
16
             and deposition testimony from earlier cases in which he denied any
17           wrongdoing at Backpage. About two weeks ago, the DWT firm filed a
             pleading in Backpage v. Dart stating that it intends to use Ferrer’s prior
18           statements to impeach his guilty plea. See [193-4] at 13 (“Mr. Ferrer’s
19           statements in connection with his negotiated plea agreements are inconsistent
             with his prior sworn testimony in certain respects, and he will have to answer
20           for the contradictions on his own.”) Similarly, the DWT firm announced
21           during a recent hearing in R.O that “Ferrer may be subject to cross-
             examination or discovery about his prior inconsistent statements.” [Doc.
22           193-1] at 53-54.
23   (Id. at 5.)
24           Defendants raised this argument again only months ago. In its opening brief in the
25   latest Ninth Circuit Appeal, which DWT prepared and filed, Defendants argued: “Ferrer’s
26   plea statements are disputed, and directly contradict his many sworn statements over a half-
27   decade explaining that Backpage.com made efforts to screen, block, and remove improper
28   third-party ads and to cooperate with law enforcement.” United States v. James Larkin et

                                                  -8-
     Case 2:18-cr-00422-SMB Document 906 Filed 04/17/20 Page 9 of 10




 1   al., Case No. 19-56510, Opening Brief filed Jan. 21, 2020, at 9 n.4.
 2          The problem with Defendants, and especially DWT, raising this argument at trial,
 3   is that DWT’s attorneys were the authors of these declarations. Ferrer made these facts
 4   known in his previously filed Declaration. (Doc. 193-9.) Specifically, Ferrer stated:
 5          -      “In the course of representing me in civil litigation, Mr. Grant and his
 6   colleagues at DWT drafted declarations for me to sign.” (193-9 at ¶ 17.)
 7          -      “When they sent me draft declarations, neither Mr. Grant nor his colleagues
 8   at DWT advised me to discuss the declarations with separate counsel. Rather, Mr. Grant’s
 9   practice was to direct me to sign the declarations DWT had drafted.” (193-9 at ¶ 18.)
10          -      “More often than not, DWT only gave me a few hours between when they
11   sent the draft declarations and when they needed me to return them signed.” (Id.)
12          As the government previously noted, “[a]voiding such a spectacle—where defense
13   counsel could become a fact witness midway through trial—is one of the reasons the
14   United States sought to raise the ethical issues posed by this case well before trial.” (Doc.
15   193 at 6.) To help avoid this spectacle, the Court should ensure that Defendants adhere to
16   the Court’s Order, and remove DWT’s attorneys from this case.
17          C.     Backpage’s Previous Legal Cases Are Not Relevant
18          In a similar vein, and consistent with another Court Order, Defendants should be
19   precluded from discussing or relying on any previous case in which Backpage was
20   involved. The Court recognized in its Order denying Defendants’ motion to dismiss
21   indictment based on Section 230 of the CDA (Doc. 840) that the cases relied by Defendants
22   are not applicable. (Id. at 11-12 (“Defendants’ remaining cases all involve allegations of
23   direct violations of state criminal statutes, not federal criminal laws like the Travel Act
24   here.” See Backpage.com v. McKenna, 881 F. Supp. 2d 1262, 1273 (W.D. Wash. 2012);
25   Backpage.com, LLC v. Cooper, 939 F. Supp. 2d 805, 823 (M.D. Tenn. 2013);
26   Backpage.com LLC v. Hoffman, No. 12-cv-03952, 2013 WL 4502097, at *7 (D.N.J. Aug.
27   20, 2013)).) Similarly, any other case that involved Defendants or Backpage didn’t involve
28   allegations charging them with federal crimes. For that reason, among others, these cases


                                                 -9-
     Case 2:18-cr-00422-SMB Document 906 Filed 04/17/20 Page 10 of 10




 1   are not relevant to the question before the jury and should not be part of the upcoming trial.
 2   III.   Conclusion
 3          Defendants and their counsel (including DWT) argued that DWT should not be
 4   disqualified because they would only serve a limited role in this litigation. That role has
 5   been fulfilled. DWT’s attorneys should now be removed as counsel of record Defendants
 6   Larkin and Lacey. This result should obtain based on the following three reasons: (a) the
 7   Court’s previous Order, (b) to help protect against any future appellate issues, and (c) to
 8   avoid the spectacle of counsel of record being called as fact witness at trial.
 9          Respectfully submitted this 17th day of April, 2020.
10                                              MICHAEL BAILEY
                                                United States Attorney
11                                              District of Arizona
12                                              s/ Andrew C. Stone
                                                KEVIN M. RAPP
13                                              MARGARET PERLMETER
                                                PETER S. KOZINETS
14                                              ANDREW C. STONE
                                                Assistant U.S. Attorneys
15
                                                JOHN J. KUCERA
16                                              Special Assistant U.S. Attorney
17                                              BRIAN BENCZKOWSKI
18                                              Assistant Attorney General
                                                U.S. Department of Justice
19                                              Criminal Division, U.S. Department of Justice

20                                              REGINALD E. JONES
                                                Senior Trial Attorney
21                                              U.S. Department of Justice, Criminal Division
                                                Child Exploitation and Obscenity Section
22
23
                                   CERTIFICATE OF SERVICE
24          I hereby certify that on this same dateApril 17, 2020, I electronically transmitted the
     attached document to the Clerk’s Office using the CM/ECF System for filing and
25   transmittal of a Notice of Electronic Filing to the CM/ECF registrants who have entered
     their appearance as counsel of record.
26
     s/ Marjorie Dieckman
27   Marjorie Dieckman
     U.S. Attorney’s Office
28


                                                 - 10 -
